RECORD IMPOUNDED


                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3437-15T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

GERALD D. LAPHAN,

     Defendant-Appellant.
_______________________________

              Argued October 16, 2017 - Decided November 29, 2017

              Before Judges Accurso and Vernoia.

              On appeal from Superior Court of New Jersey,
              Law Division, Camden County, Indictment No.
              14-09-0140.

              Thomas J. Gosse argued the cause for
              appellant.

              Jana Robinson, Deputy Attorney General,
              argued the cause for respondent (Christopher
              S. Porrino, Attorney General, attorney; Ms.
              Robinson, on the brief).

PER CURIAM

        Defendant Gerald D. Laphan was convicted by a jury of two

counts of second-degree endangering the welfare of a child by
the offering and distribution of child pornography, N.J.S.A.

2C:24-4b(5)(a); and fourth-degree endangering the welfare of a

child by possession of child pornography, N.J.S.A. 2C:24-

4b(5)(b); based largely on a voluntary statement he made to the

police following the seizure of two computers found in his

bedroom pursuant to a search warrant.    Defendant received an

eight-year prison term and was required to register under

Megan's Law, N.J.S.A. 2C:7-1 to -23.    Defendant appeals his

conviction, raising the following issues for our consideration:

         POINT I

         THE FAILURE TO CONDUCT A RULE 104(C) HEARING
         ON THE ADMISSIBILITY OF THE DEFENDANT'S
         TAPED STATEMENT (AUDIO ONLY) MANDATES THAT
         HIS CONVICTIONS BE REVERSED. (Not raised
         below.)

         POINT II

         THE DEFENDANT'S STATEMENT SHOULD NOT HAVE
         BEEN ADMITTED INTO EVIDENCE BECAUSE HE DID
         NOT KNOWINGLY, VOLUNTARILY, AND
         INTELLIGENTLY WAIVE HIS CONSTITUTIONAL RIGHT
         AGAINST SELF-INCRIMINATION. THEREFORE, HIS
         CONVICTIONS MUST BE REVERSED. (Not raised
         below.)

         POINT III

         IN THE EVENT THIS COURT DETERMINES THAT THE
         DEFENDANT'S STATEMENT WAS VOLUNTARY, NOT
         ALLOWING THE JURY TO HEAR THE FULL STATEMENT
         OF THE DEFENDANT AND THE CONTEXT IN WHICH IT
         WAS GIVEN MADE THE USE OF THE STATEMENT
         AGAINST THE DEFENDANT PATENTLY UNFAIR. THE
         ENTIRE STATEMENT (ABSENT THE INTERROGATOR

                               2                            A-3437-15T2
DECLARING THAT DEFENDANT IS GUILTY) SHOULD
HAVE BEEN GIVEN TO THE JURY AND THE FAILURE
TO DO SO DENIED THE DEFENDANT A FAIR TRIAL.
(Not raised below.)

POINT IV

THE PROSECUTOR'S COMMENTS IN HER SUMMATION
THAT DEFENDANT'S FAILURE TO TELL POLICE
DURING HIS INTERROGATION THAT HE DID NOT
CREATE NOR VIEW THE CONTENTS IN THE FILE
SHARING FOLDER (EVEN THOUGH HE WAS NEVER
ASKED) AS EVIDENCE OF DEFENDANT'S GUILT IS
GROUNDS FOR REVERSAL.

POINT V

EXCLUSION OF THE TEXT MESSAGE WHICH WOULD
HAVE STRONGLY CORROBORATED THE DEFENSE'S
CONTENTION THAT THE DEFENDANT WAS NOT AT THE
CRIME SCENE WHEN THE CRIMES WERE COMMITTED
WAS AN ERROR WHICH DENIED THE DEFENDANT A
FAIR TRIAL; THEREFORE, HIS CONVICTIONS MUST
BE REVERSED.

POINT VI

THE PORTIONS OF THE DEFENDANT'S STATEMENT
THAT WERE ADMITTED CONTAINED DECLARATIONS BY
INVESTIGATORS THAT THE EVIDENCE THE STATE
HAD, MADE THE DEFENDANT'S GUILT AS TO ALL
CHARGES INDISPUTABLE. THESE DECLARATIONS
DENIED THE DEFENDANT A FAIR TRIAL. (Not
raised below.)

POINT VII

REPEATED MISREPRESENTATIONS BY THE STATE AND
ITS WITNESSES THAT THE DEFENDANT ADMITTED TO
DOWNLOADING CHILD PORNOGRAPHY AND ADMITTED
TO OFFERING/DISTRIBUTING CHILD PORNOGRAPHY
WHEN THEY KNEW THIS WAS NOT TRUE DENIED THE
DEFENDANT A FAIR TRIAL (ESPECIALLY SINCE THE
CONCEPT OF DOWNLOADING IS CONFUSING AND WAS


                     3                         A-3437-15T2
          CONTINUALLY MISCHARACTERIZED BY THE STATE).
          (Not raised below.)

          POINT VIII

          THE COURT SHOULD HAVE DEFINED "DOWNLOADING"
          FOR THE JURY SINCE IT IS AN ESSENTIAL
          ELEMENT OF THE ALLEGED CRIMES OF OFFERING
          AND DISTRIBUTING CHILD PORNOGRAPHY WITH A
          COMPUTER AND PROVIDED THE JURY WITH THE
          STATUTORY DEFINITION OF A "FILE-SHARING
          PROGRAM." (Not raised below.)

Because defendant's statement to police, given after Miranda1

warnings, was redacted and admitted into evidence pursuant to an

agreement between his counsel and the prosecution, and his

remaining arguments are without merit, we affirm.

     The State's case at trial consisted of the testimony of

members of New Jersey's Internet Crimes Against Children Task

Force, who explained how they monitor online networks for child

pornography and track individual users on those networks;

forensic examiners, who explained what they found on defendant's

computers; and two members of the State Police, who took

defendant's recorded statement.

     The Task Force members described how peer-to-peer file

sharing over the internet works.      They explained that peer-to-

peer file-sharing networks allow users with specific free



1
   Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d
694 (1966).

                                  4                          A-3437-15T2
software programs available on the internet, such as FrostWire,

to transfer and download files from the computers of other users

on the network.     They also explained how they infiltrate those

networks using specialized software to find files identified by

the National Center for Missing and Exploited Children as

containing child pornography.

    A Task Force member testified he was monitoring that

software on January 27, 2012, when he discovered that a user in

South Jersey not only possessed files identified by the National

Center as child pornography but was sharing those files with

other users by keeping them on his computer in a publicly-shared

folder.   After pinpointing the Internet Protocol (IP) address

associated with the files, the detective initiated a single-

source download from that user by connecting to that IP address

and downloading three video files.

    After confirming the files contained child pornography, the

detective sent a subpoena to the internet service provider

owning the IP address for the identity of the subscriber.        The

provider, Verizon, advised the IP address belonged to a customer

in Mount Ephraim.    Following record checks and surveillance to

identify all persons residing at the Mt. Ephraim address, State

Police applied for a search warrant for the residence.     A



                                  5                            A-3437-15T2
tactical team executed the warrant at 6:00 a.m. on a day in

early March.

    After providing the assembled members of the household with

Miranda warnings, the sergeant in charge told the family he was

searching for evidence of child pornography.   Defendant, a

nephew of the couple who owned the home, told the sergeant he

could help in the investigation.   After defendant advised he had

viewed images of children on the computer in his bedroom,

defendant was arrested and taken in for questioning.

    While defendant was being taken into custody, another

detective conducted what he described as a forensic "preview" or

"snapshot" of the two computers in defendant's bedroom.     Using

specialized forensic software, the detective testified he was

able to identify one of the computers by its Global Unique

Identifier as the exact machine from which the police downloaded

the three video files on January 27th.   The detective was also

able to confirm that two of those files were still on

defendant's computer, although apparently deleted by the user.

State Police examiners ultimately identified 265 files

containing child pornography on defendant's computers, 221

videos and 44 photographs.

    At the station, defendant was again provided his Miranda

rights and gave a lengthy recorded statement to police.     Before

                               6                            A-3437-15T2
the statement was played for the jury, the judge confirmed on

the record that there was "no issue of voluntariness or anything

else that I otherwise would have to – to rule on."   Both counsel

advised the court that the redacted statement was the product of

extensive negotiations conducted over several months, with

defense counsel confirming "[f]or the record" that they had

"com[e] to an agreement on it."

    In the statement, defendant acknowledged he was under

arrest for possession of child pornography "[b]ecause there's

illegal things on my laptop."   He claimed a friend downloaded

the images onto his computer and that "[i]nstead of reporting

it[,] I thought I could delete it."   Defendant explained he

"downloaded FrostWire" because he was "cheap, and [he did not]

wanna pay for an Apple card to download . . . music."    When

asked how many times he knowingly looked at child pornography,

defendant replied, "[m]aybe um, a few times I, I did know some,

somethin' was ah, not right.    I'll man up, and I'll say that I

knew a few times.   But the other things, no."

    Defendant explained that he used to download music "on

LimeWire" and that "[u]nfortunately, well you can download

videos too."   He told investigators he "did download music

videos" and "did download Torrents, which is ah, movies."       After

"LimeWire got shut down. . . . a friend recommend[ed]

                                  7                         A-3437-15T2
FrostWire."    Defendant described FrostWire as "basically the

ugly cousin of LimeWire."    He claimed when he "typed up random

sexual word[s] in the [program's] search bar" that:

         everything came up, it came up um, college
         girls, girls gone wild. Um, basically, in
         the his . . . if you could think of, came up
         in that title, whatever you know. I clicked
         everything. Everything, everything,
         everything. Clicked it all. Didn't need
         read the titles. Clicked it. However, you
         know, something came up. This P[re]T[een]
         crap. Gained your curiosity. You know when
         you clicked it, it said ah, eighteen year
         old fondle something, whatever. But when
         you clicked it, the girl wasn't eighteen.
         You could just tell off the bat. And it
         gains your curiosity. Like it, it's not
         like it's [a] sick twisted thing you have
         going, it just gains your curiosity, like
         what the hell is this? It's something that
         you don't see everyday. It's something, you
         know, it just went from there. I, no one
         really taught, I could give you the titles
         that came up, when you type in that one
         word. It came up um, the nymph, [inaudible]
         nymphent comes up, nymphets, which is a
         female, young, you know, it's I looked it
         up.

    Although defendant claimed he got started with his friend

downloading things onto his computer, he admitted "that was a

year or some ago" and was not related to matters he was being

asked about.   When presented with a screenshot of what

detectives found in his shared folder, defendant said, "this was

my shared, this, is yeah, this is mine."



                                 8                         A-3437-15T2
    A forensic examiner with the FBI assigned to the New Jersey

Regional Forensics Laboratory described how he imaged the hard

drives of defendant's computers, located possible images and

videos of child pornography and evidence of the file-sharing

programs LimeWire and FrostWire.     The examiner explained how he

used a virtual machine, a piece of software that allows the user

to see the computer exactly "how the user would see it, the

shortcuts that they created, the icons and files that they

created. . . . just like if I were to turn on the laptop and

start it up."    The examiner identified screenshots of

defendant's FrostWire program as it would have appeared to

defendant on the date his computer was seized, which reflected

in yellow highlighting that he was "sharing 12 files."

    Using other forensic tools, the examiner was able to

testify that on January 26, 2012, beginning at 11:00 p.m., the

day before a member of the Internet Crimes Against Children Task

Force first detected child pornography on defendant's computer,

the user of the computer downloaded the FrostWire program and

the three child pornography files detected and accessed the

following day.    Following those downloads, the user accessed

defendant's Facebook account and visited adult pornography and

dating websites into the early morning hours.



                                 9                          A-3437-15T2
    The examiner conceded on cross-examination that defendant's

computers were not password protected and that anyone in his

household could have accessed his computers and logged in under

his user name.   The examiner also confirmed that two of the

three files investigators accessed on January 27th had been

deleted from defendant's computer by the time State Police

executed its search warrant several weeks later.

    The defense theory was that someone else downloaded the

illegal images to defendant's computer.    The defense presented

defendant's girlfriend and his grandmother, who testified that

defendant was not at his aunt and uncle's house in Mt. Ephraim

on the dates the State claimed child pornography files were

downloaded to defendant's computer in 2012.    During January and

February 2011, when defendant claimed the friend who downloaded

the images to his computer was staying at his aunt and uncle's

house, another relative of defendant's testified defendant spent

weekends at her house in Pennsylvania assisting in her

landscaping and excavating business.   The witness explained that

most of her employment records were lost in a flood in 2012, but

that she saw a document relating to monies she owed defendant

for work during 2011 that enabled her to testify with certainty

that he was at her house on those dates.



                               10                          A-3437-15T2
    The document used to refresh the witness's recollection was

a photograph of a text message from defendant to his grandfather

asking him to write down the weekends defendant was working in

January and February 2011 so he would be sure to get paid for

his time.     Although the court permitted defendant to use the

text message to refresh the witness's recollection, the document

was not admitted because it was hearsay not subject to any

exception.

    In closing, defendant's counsel argued that defendant

discovered some illegal images on his computer and deleted what

he saw, consistent with his statement to the police.     Counsel

used the statement to argue defendant had been forthright about

seeing some of the images placed on his computer by a friend,

and that defendant's interrogators lied to him about what they

found on his computer in urging him to admit that he downloaded

the images.    Counsel contended defendant never admitted to

downloading any illegal images and criticized the police for not

investigating the friend responsible for all the illegal

material found on defendant's computers.     He argued defendant

was not tech savvy, did not understand the concept of shared

files and had no intent to offer or distribute child

pornography.



                                 11                         A-3437-15T2
    The prosecution made extensive use of defendant's statement

in its summation, re-playing several excerpts.    The prosecutor

argued the forensic experts identified 265 files containing

child pornography on defendant's two computers, refuting any

claim that defendant accidentally accessed the material his

friend had downloaded the year before and quickly deleted it.

The State conceded some files had been deleted, but asserted

defendant continued to download child pornography until January

26, 2012, long after his friend moved out.

    As previously noted, the jury convicted defendant on all

counts charged.

    The issues defendant raises in Points I, II, III, and VI

relating to the admission at trial of his redacted statement to

police are without sufficient merit to warrant extended

discussion in a written opinion.    R. 2:11-3(e)(2).

    Defendant did not raise a challenge to the voluntariness of

his statement to the police in the trial court.    He instead

advised the court he agreed with the prosecution that the

statement should be admitted at trial with the redactions his

counsel negotiated.   Accordingly, the issues he now raises as to

the failure of the court to conduct a N.J.R.E. 104 hearing on

the statement's admissibility, the voluntariness of the

statement, the failure to play the entire statement for the jury

                               12                           A-3437-15T2
and the failure to redact certain statements made by his

interrogators are all barred by the doctrine of invited error.

See N.J. Div. of Youth & Family Servs. v. M.C. III, 201 N.J.

328, 340 (2010) (explaining that "'[t]he doctrine of invited

error operates to bar a disappointed litigant from arguing on

appeal that an adverse decision below was the product of error,

when that party urged the lower court to adopt the proposition

now alleged to be error'") (quoting Brett v. Great Am.

Recreation, 144 N.J. 479, 503 (1996)).

    As the Supreme Court explained in State v. Jenkins, "a

defendant cannot beseech and request the trial court to take a

certain course of action, and upon adoption by the court, take

his chance on the outcome of the trial, and if unfavorable, then

condemn the very procedure he sought . . . claiming it to be

error and prejudicial."    178 N.J. 347, 358 (2004) (citation and

internal quotation marks omitted).   That is precisely what

defendant attempts here.

    It is clear from reading the record that defendant used the

statement in crafting his defense to the charges.   His counsel

urged the statement showed defendant was honest in admitting to

police he stumbled onto illegal images downloaded to his

computer by a friend, and that he tried to delete those images

from his computer, not offer or distribute them to others.

                                13                         A-3437-15T2
Counsel argued the statement also showed police never bothered

to investigate defendant's claim about the friend once defendant

admitted to viewing the images, concluding "[t]hey had their

man."   Instead, interrogators minimized the trouble defendant

was in, told him they knew he was guilty and tried to browbeat

him into admitting he downloaded the images, which, counsel

argued, the statement proved he never did.   Having made the

statement a critical element of his defense, defendant is

precluded from arguing its admission requires reversal of his

conviction.   See State v. A.R., 213 N.J. 542, 561-63 (2013).

    We further reject the claim defendant raises in Point IV

that the prosecutor's comments in summation regarding

defendant's failure to disavow the contents of the files on his

shared folder in the course of his interrogation violated his

right to silence.   As the Court recently explained in State v.

Kucinski, once a defendant has waived his right to remain

silent, "cross-examination regarding facts to which he testified

at trial, but omitted in his statement to police, was proper."

227 N.J. 603, 623 (2017) (citing United States v. Fambro, 526

F.3d 836, 842 (5th Cir.) ("A defendant cannot have it both ways.

If he talks, what he says or omits is to be judged on its merits

or[ ] demerits, and not on some artificial standard that only

the part that helps him can be later referred to."   (quoting

                               14                           A-3437-15T2
United States v. Goldman, 563 F.2d 501, 503 (1st Cir. 1977),

cert. denied, 434 U.S. 1067, 98 S. Ct. 1245, 55 L. Ed. 2d 768

(1978))), cert. denied, 555 U.S. 1050, 129 S. Ct. 625, 172 L.

Ed. 2d 617 (2008)).    Similarly here, there was nothing improper

in the prosecutor's use of defendant's statement, both what he

said and what he did not say, in her closing remarks.

     We likewise are not persuaded that statements "by the

[S]tate and its witnesses that the defendant admitted to

downloading child pornography and admitted to

offering/distributing child pornography" were misrepresentations

that denied defendant a fair trial, as he argues in Point VII of

his brief.   Although defense counsel argued defendant never

admitted to downloading or distributing child pornography in his

statement, parts of that statement could fairly be construed as

admissions that he downloaded illegal images of children to his

computers and left those images in a shared file that could be

accessed by others.2   Accordingly, we view the statements as only


2
   For example, defendant talked about a video involving "[t]his
little girl" who "looked just like my daughter," who was four
years old. Defendant claimed the video disgusted him, stating,
"[w]hat that sick son of a bitch did to her." When defendant
claimed he "click[ed] out of it immediately," the interrogator
confronted him saying, "you watched it long enough to see what
he did and you watched it long enough to hear what he said."
Defendant replied, "[n]o, no, no, no. I didn't fully download
it." Defendant also told interrogators that he installed


                                15                         A-3437-15T2
fair comment on the evidence and not mischaracterizations of the

record.   See State v. Cole, 229 N.J. 430, 457 (2017).

    We find no error in the trial court's refusal to admit the

text message used to refresh defendant's relative's recollection

as to when defendant stayed at her house in 2011, which

defendant raises in Point V.   N.J.R.E. 612 permits an adverse

party to introduce those portions of the writing which relate to

the testimony of the witness for the purpose of impeaching the

witness, but provides no right in the party calling the witness

to introduce the writing as substantive evidence on any issue.

See Showalter v. Barilari, Inc., 312 N.J. Super. 494, 514 (App.



LimeWire, "cause I downloaded music." Describing to the
interrogators how he went from downloading music to having
illegal images of children on his computer, defendant explained
that in FrostWire, "you can click images um all types, just
Torrents and crap like that, download whatever. . . . Well you
go to all types and you type in a song name that represents a
sexual position or sexual body part, videos come up. . . . You
put that up there, wow all these girls ah, these videos come up,
click the video, then you just go back and click images, type in
a image with ah title, somethin' come up. And that's how you
get introduced to it."

     As to his shared folder, when the interrogator explained
that "the files we're interested in when . . . we're looking to
see what's in your folder when we start seeing
P[re]T[een]H[ard]C[ore], PTHC, PTHC, PTHC," defendant
acknowledged what he was being shown was "a snapshot of [his]
shared folder." When the interrogator confirmed "that's, that's
your folder there," defendant responded, "Yeah, I know. I, like
I said I tried deleting the crap and doing the forgive and
forget part but . . . ."

                               16                         A-3437-15T2
Div. 1998).   The document, a purported photograph of a text

message sent from defendant to his grandfather, was obviously

hearsay offered to prove the truth of the matter asserted, that

defendant was not at home when illegal images were downloaded to

his computer.   Although defendant argues it could have been

admitted as a business record, N.J.R.E. 803(c)(6), even were

that so, a point we do not concede, it was not offered as such,

and no apparent effort was made to subpoena the text from

defendant's cell phone carrier, the only entity that might keep

such a record in the ordinary course of its business.

    Finally, we reject defendant's argument, raised in Point

VIII, that the court should have defined "downloading" and

"file-sharing" for the jury.   Defendant argues the failure to

define those terms "in this case, where proofs were laden with

technical terms and concepts, likely left the jury confused and

left [it] believing that the State had no standard to reach or

burden to prove anything in this area."   Because defendant

failed to object to the court's charge, we review his argument

on this point under the plain error standard, meaning we

disregard such errors unless "clearly capable of producing an

unjust result."   R. 2:10-2; State v. Daniels, 182 N.J. 80, 95

(2004).



                               17                           A-3437-15T2
     Defendant was charged with violating N.J.S.A. 2C:24-

4b(5)(a) and 2C:24-4b(5)(b), which at the time of his crimes

provided3 as follows:

          (a) Any person who knowingly receives for
          the purpose of selling or who knowingly
          sells, procures, manufactures, gives,
          provides, lends, trades, mails, delivers,
          transfers, publishes, distributes,
          circulates, disseminates, presents,
          exhibits, advertises, offers or agrees to
          offer, through any means, including the
          Internet, any photograph, film, videotape,
          computer program or file, video game or any
          other reproduction or reconstruction which
          depicts a child engaging in a prohibited
          sexual act or in the simulation of such an
          act, is guilty of a crime of the second
          degree.

          (b) Any person who knowingly possesses or
          knowingly views any photograph, film,
          videotape, computer program or file, video
          game or any other reproduction or
          reconstruction which depicts a child
          engaging in a prohibited sexual act or in
          the simulation of such an act, including on
          the Internet, is guilty of a crime of the
          fourth degree.




3
   The statute was restructured in 2013 to provide, among other
things, that a person commits a crime if, by any means,
including the Internet, he knowingly distributes or possesses an
item depicting the sexual exploitation or abuse of a child or
stores and maintains such an item using a file-sharing program.
See L. 2013, c. 136, § 1. The amended statute includes
definitions of "distribute," "file-sharing program," "item
depicting the sexual exploitation or abuse of a child" and
"peer-to-peer network." Ibid.

                              18                            A-3437-15T2
Contrary to the arguments made throughout defendant's brief,

neither "downloading" nor "file-sharing" is an element of those

crimes, and thus were not required to be separately charged.

See R. 1:8-7(b); State v. Green, 318 N.J. Super. 361, 375 (App.

Div. 1999), aff'd, 163 N.J. 140 (2000).

    As Judge Lisa explained in State v. Lyons, the acts

prohibited by the operative words in the former N.J.S.A. 2C:24-

4b(5)(a), although not defined in the Code, carried with them a

commonly understood plain meaning.   417 N.J. Super. 251, 260

(App. Div. 2010).   Analyzing the various amendments to the

statute as "evinc[ing] a clear legislative intent to prohibit

'any means' of dissemination of child pornography, specifically

including over the Internet and specifically including computer

'files' containing such materials," we held in Lyons that

"[c]onsideration of the terms in the statute in light of these

legislative initiatives impels us to conclude that the terms

should be construed very broadly."   Id. at 262.   Accordingly, we

disagree with defendant's premise that he could not have been

convicted of either offering or distributing child pornography

without having "downloaded" illegal images to his computer.

    As in Lyons, "[t]he evidence of what defendant did, while

knowing what he knew, is the kind of conduct targeted by these

enactments.   Defendant used the modern technology of computers

                               19                           A-3437-15T2
and the Internet, with a file sharing network, to provide and

offer child pornography he possessed in his shared folder."

Ibid.   Although those aspects of the State's case describing the

efforts of law enforcement to detect child pornography on the

internet and track its purveyors were highly technical, the

testimony about the various ways an individual with a computer

views, downloads and shares music, photos and videos over the

internet would be readily understood by most jurors.    See State

v. Miller, 449 N.J. Super. 460, 468 (App. Div. 2017).

    We could in no event conclude the judge's decision to

instruct the jury in accordance with the model charges for

possessing, offering and distributing child pornography was

clearly capable of producing an unjust result here.    R. 2:10-2.

Rather, defendant's failure to interpose a timely objection to

the court's charge "constitutes strong evidence that the error

belatedly raised here was actually of no moment."   State v.

Tierney, 356 N.J. Super. 468, 481 (App. Div.) (quotation

omitted), certif. denied, 176 N.J. 72 (2003).

    Affirmed.




                               20                          A-3437-15T2